Case 16-14484-mdc          Doc 82   Filed 10/15/20 Entered 10/15/20 14:39:05            Desc Main
                                    Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                        :
                                                 :
            Anita Butler                         :       Case No.: 16-14484-mdc
                                                 :
            Debtor(s)                            :       Chapter 13


                 MOTION TO MODIFY PLAN AFTER CONFIRMATION


            The Debtor, Anita Butler, by and through her undersigned counsel, hereby move

   to modify her Chapter 13 Plan and in support thereof aver as follows:

            1.     Debtor filed a Chapter 13 Bankruptcy on or about June 23, 2016.

            2.     The Chapter 13 filing was assigned case number 16-14484-mdc.

            3.     The Chapter 13 Plan was confirmed by this Honorable Court on or about

   April 22, 2017.

            4.     Debtor owns a daycare center which was not open or operating from

   March through August.

            5.     The Debtor began slowly opening the daycare in September and is limited

   in the number of children she accepts.

            6.     This reduction in income has resulted in the Debtor falling behind on her

   mortgage payments.

            7.     Pursuant to the recently enacted CARES Act, Debtor has experienced a

   material financial hardship, directly or indirectly caused by the COVID-19 virus.

            8.     Debtor’s Plan was originally Confirmed prior to March 27, 2020.

            9.     In light of this, and to avoid dismissal of her case, Debtor is humbly

   requesting that she be allowed to modify and extend her Chapter 13 Plan to 7 years.
Case 16-14484-mdc       Doc 82    Filed 10/15/20 Entered 10/15/20 14:39:05              Desc Main
                                  Document     Page 2 of 2



          10.     Additionally, on or about September 22, 2020 the Debtor and Lakeview

   Loan Servicing entered into a Stipulation resolving their Motion for Relief.

          11.     Per the Stipulation, the Debtor is delinquent in the sum of $6,886.39 in

   post-petition arrears, including attorney’s fees and costs. A true and correct copy of the

   Stipulation is attached hereto as “Exhibit A”

          12.     This Plan remains a pro-rata distribution to the unsecured creditors. (See

   proposed modified Plan marked as “Exhibit B”).

          13.     Lastly, this Plan is feasible based on the Debtor’s current income and

   expenses.

          WHEREFORE, the Debtor requests that she be permitted to modify her Chapter

   13 Plan for the above-stated reasons.


   Dated: October 15, 2020                               /s/Brad J. Sadek, Esq
                                                         Brad J. Sadek, Esq.
                                                         Attorney for Debtor
                                                         1315 Walnut Street
                                                         Suite #502
                                                         Philadelphia, PA 19107
